Citation Nr: 1513202	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes a copy of an August 2014 VA examination for mental disorders and a September 2014 rating decision.   The electronic folder in Virtual VA includes VA treatment records dated from October 2010 to September 2011, which were reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  Otherwise, the electronic folders contain only duplicative or irrelevant documents. 

The Board observes that the August 2014 VA examination was not considered by the AOJ when it last adjudicated the claim in a March 2013 Statement of the Case (SOC).  Because the claim is being remanded, the AOJ will have an opportunity to review this evidence on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The appeal is being remanded for an additional VA examination and outstanding records.  

The Veteran has claimed that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  He is currently service-connected for chronic kidney disease (60 percent), diabetes mellitus (20 percent), other specified trauma related disorder (10 percent), and a residual scar on the forehead between the eyebrows (0 percent).  His combined evaluation is 70 percent.

A VA examination was last conducted in conjunction with the Veteran's claim in November 2011, which was over three years ago.  Since then, the Veteran submitted January 2012 and March 2013 letters from Dr. T.T. (initials used to protect privacy).  In January 2012, the physician opined that, due to the progression of diabetes mellitus and chronic kidney disease, the Veteran was prevented from securing gainful employment.  He did not provide a rationale for the opinion.  In March 2013, he opined that the Veteran was disabled due to the following symptoms:  frequent urination during the day and night, swelling of legs, fatigue, weakness and shortness of breath after activity, lower back pain, itching of his legs with tingling and numbness in hands and feet, and irritability.  He stated that these symptoms were due to diabetes, chronic kidney disease, and hypertension.  In addition, the Veteran's service-connected psychiatric disorder appears to have worsened in severity, and a 10 percent evaluation was assigned effective April 11, 2014.

Based on the foregoing the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.

In conjunction with the Veteran's claim, the AOJ requested information from his former employer.  That company responded and provided VA with special instructions for employment and income verification and noted that VA was a registered social service user.  Although the AOJ sent the former employer follow-up requests to complete and return a VA Form 21-4192, there is no indication that any attempt was made to follow the special instructions that the company had provided for employment and income verification.  Therefore, on remand, these instructions should be followed, and an additional attempt should be made to verify the Veteran's employment and income with that company.

In addition, any outstanding treatment records should be obtained.  Specifically, this should include obtaining private treatment records from Dr. T.T., and any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should follow the special instructions provided by the Veteran's former employer in November 2010 to obtain the employment and income verification for the Veteran.  All attempts and any information obtained should be made part of the file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities, to include Dr. T.T. (see January 2012 and March 2013 letters).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include the evidence contained in VBMS and Virtual VA.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

